In the United States Court of F ederal Claims

N@. 14_100 c
Fii@d; February 6, 2014"

*****$***$$$$$$*$******$$********$$***** BeSt\&dueF%OCuNHnent
a

j Standard of Review re: United States
INNOVATIVE MANAGEMENT ’°° Government Accountability
CONCEPTS, lNC., * ()ffl¢@;
* RcFc iz(b)26 Cl. Ct.
1322, 1325 (1992). Nor, in this case, does the court have a basis for determining that the GAO’s
decision was not "rational," given the highly deferential standard in "best value” procurements.
See Banknote Corp. v. United Sfaz‘es, 365 F.3d 1345, 1355 (Fed. Cir. 2004) ("lt is well-
established that contracting officers have a great deal of discretion in making contract award
decisions, particularly when, as here, the contract is to be awarded to the bidder or bidders that
will provide the agency with the best value."). Of course, the court may have jurisdiction over a
bid protest complaint that alleged the Source Selection Authority’s decision was unlawful or
otherwise violated the Administrative Procedure Act. But, the February 4, 2014 Complaint fails
to set forth a viable claim for relief under RCFC 12(b)(6) and insufficiently pleads facts
necessary for the court to conclude it has subject matter jurisdiction. l\/loreover, the February 4,
2014 Complaint requested no viable relief in light of the fact that the new awardee has been on
the job for two months and an injunction would irreparably injure essential technology support
required at Fort Dix.

Accordingly, on February 6, 2014, the court convened a telephone conference to advise
the parties that the February 4, 2014 Complaint must be dismissed for failure to state a claim for
which relief may be granted See RCFC 12(b)(6); see also Ashcrofz‘ v. Iqbal, 556 U.S. 662, 679
(2009) (holding that "only a complaint that states a plausible claim for relief survives a motion to
dismiss"); Bell Atl. Corp. v. Twonibly, 550 U.S. 544, 558 (2007) ("[W]hen the allegations in a
cornplaint, however true, could not raise a claim of entitlement to relief, this basic deficiency
should be exposed at the point of minimum expenditure of time and money by the parties and the
court." (quoting 5 CHARLI~;S ALAN WR!GHT & ARTHUR R. MiLLER, FEDERAL PRACTICE AND
PROCEDURE § 1216, at 233-34 (3d ed. 2004)) (internal quotations omitted)).

Therefoi'e, the Clerk of the Court is ordered to dismiss the February 4, 2014 Complaint,
without prejudice. lf Plaintiff files a new cornplaint, the Clerk shall assign the case to the
undersigned judge as a related case and waive the filing fee.

IT IS SO ORDERED.

s/ Susan G. Braden
SUSAN G. BRADEN
Judge